Grubb, J.:
This is merely a transcript of the docket. It does not show that the service of the summons was verified as the statute requires before the judgment by default was rendered. But it does not follow that if we had the writ here and examined the same that we might not find that it was verified upon the writ. The best way to get at that is to take out a writ of certiorari to require the Justice to send up not only the transcript of the docket entries but the whole record with the writs themselves.
Lore, C. J.:
the rule be discharged. The petitioner has his remedy of certiorari.